Title: Thomas Jefferson to John Harvie, 15 November 1810
From: Jefferson, Thomas
To: Harvie, John


          
            Dear Sir
            Monticello Nov. 15. 10.
          
           Your favor of Oct. 18. never came to my hands till three days ago or it should have been sooner answered. I find your statement to be correct in principle and calculation, and will here repeat it as evidence of the pr our transaction in it’s present stage.
          
            
              
              £
            
            
              there was payable to me July 1. 1810.
              106–2–9¼
            
            
              
 I recieved
              120–
            
            
              
 overpaiment
              13–17–2¾
            
            
              the 2d instalment due Mar. 1. 1811. would have been
              53–1–4½
            
            
              but deducting the overpaiment it will be
              39–4–1¾
 
            
            
              the 3d instalment due Mar. 1. 1812. will be
              53–1–4½
            
            
              
  4th  Mar. 1. 1813.
              53–1–4½
            
            
              
  5th  Mar 1. 1814
              53–1–4½
            
            
              
  6th  Mar. 1. 1815.
              53–1–4½
            
            
              
  7th  Mar. 1. 1816.
              
 31–7–4¼ 
            
            
              
 total now unpaid
              282–17–0
            
            
              
 paiments heretofore recd as above
              
 120–
 
            
            
              
 whole original amount accordg to agreemt
 
              402–17–0
            
          
          Your notes therefore according to these sums and dates, as proposed in your letter will be perfectly satisfactory.
          
            Accept the assurances of my esteem & respect.
            
 Th: Jefferson
          
        